DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Response to Amendment
This Office Action is in response to applicant's communication filed 17 August 2022. 
Claims 8, 10-27 are now pending in this application.
Claims 8, 15 have been amended. 
Claims 1-7, 9 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 10-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that “With respect to the rejection of claim 26, the Office Action asserts on page 30 that column 6, lines 23-41 of Fram discloses “determining a type of change to make to the radial map based on a number of contact points made by the user.” However, while the cited portion of Fram describes rotating or tilting an image based on the positioning of a cursor or electronic indicator in a user interface, the cited portion does not describe making any determination based on a number of contact points made by the user.
Additionally, the Office Action asserts that paragraph [0010] of Barosi discloses “determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture.” However, paragraph [0010] of Barosi describes generating a radial organizer chart by plotting nodes. The cited portion of Barosi does not disclose an amount of distance traversed by a gesture. Therefore, the cited portion of Barosi also does not disclose determining an amount of change to make to a radial map based on such an amount.”
	Examiner respectfully disagrees.
	Fram discloses the added limitation, wherein parsing the user input includes determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’, column 7, lines 43-62, “FIGS. 5A-5E illustrate example user interfaces that are displayed on a mobile or other computing device…the computing device has an input device that is touch sensitive, such that commands may be provided to rotate the displayed image via the user touching the display or other touch sensitive input device with one or more fingers…FIG. 5A, a 3D medical image is illustrated on a mobile device, such as a mobile phone or tablet that is touch sensitive and able to detect multiple fingers touching the display. In the examples of FIGS. 5B-5E, a 3D object 510, a rectangular prism, is illustrated for ease of illustration and discussion in this disclosure. However, any other image or object, such as medical images, schematic images, or any other image, may be used in place of the object 510” where “a number of contact points made by the user” is broadly interpreted as “user touching the display or other touch sensitive input device with one or more fingers” also see Figs. 5A-5E) which disclose “to detect multiple fingers touching the display” and perform “rotate” (e.g. changes) to “displayed image” (e.g. radial map).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-14, and 25-26 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how a “touch screen” is able to detect an input when the screen of the touch screen is not touched by the user, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Dependent claim 13 recites “dynamically displaying node information for a node that is included within a level of the radial map in response to the user hovering over the node…”
However, independent claim 1 merely recites “…a touch screen where a user contacts…”
An input of user can only be entered (or detected) when user “touches” the “touch screen.” On the contrary, “hovering over” is not-touching the touch screen.
The claim does not explicitly disclose the enablement on how a touch screen can detect an input when the screen of the touch screen is not touched by the user.
Claim 14 is rejected for the same reason because claim 14 is depended from Claim 13.
Dependent claim 25 recites “…wherein the user input includes the user inputting a gesture by physically contacting a touch screen, wherein the method further comprises: parsing the user input to determine the changed display features…” However, Independent claim 24 recites “…displayed on the modified radial map, and dynamically displaying, in response to a user hovering over a node of the plurality of nodes…” The claim does not explicitly disclose the enablement on how a touch screen can detect an input when the screen of the touch screen is not touched by the user.
Claim 26, incorporates limitations from Claims 24-25, is rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "determining a value for the position portion, the motion portion, and the magnitude portion in response to parsing the received user input, wherein the position portion is the position of a touch screen where a user contacts, the motion portion is a direction of rotational and translational movement of the user contacting the screen, and the magnitude portion is a distance traversing the touch screen per unit time; adding the determined values for the position portion, the motion portion, and the magnitude portion to a setting information table to be saved for future use:" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In the limitation, “determining a value for the position portion, the motion portion, and the magnitude portion,” where term “a value” is determined for the group which contains three elements, the position portion, the motion portion, and the magnitude portion.
However, in the next limitation it recites “the determined values.”
It is unclear to the examiner if applicants intend to claim determining a first value for the position portion, determining a second value for the motion portion, and determining a third value for the magnitude portion, and then, “adding the determined values for the position portion, the motion portion, and the magnitude portion to a setting information table to be saved for future use.” If this is what applicant intended to claim, then, applicants are suggested to amend the claim language as suggested in the above.
Claim 16 is rejected for the same reasons as stated in the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 8, 10, 11, 12, 14, 16, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Rosenberg (U.S. Pub No.: US 20150277730), and further in view of Oku (U.S. Pub. No.: US 20090237711).
Regarding claim 8, Barosi teaches a computer system for dynamically displaying a data structure within a graphical user interface (GUI), the computer system comprising: 
a memory (see Para [0061], populating a tree structure in the non-transitory memory of the graphing server); and 
a processor communicatively coupled to the memory (see Para [0012], a tree structure maintained in memory of a computer), wherein the processor is configured to perform a method comprising: 
displaying, in a GUI, at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes, wherein the initial setting information defines an initial shape for displaying the data structure, the initial shape displayed as a radial map defining a plane (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)). 
However, Barosi does not explicitly teach
“receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane; 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion; 
determining a value for the position portion, the motion portion, and the magnitude portion in response to parsing the received user input, wherein the position portion is the position of a touch screen where a user contacts, the motion portion is a direction of rotational and translational movement of the user contacting the screen, and the magnitude portion is a distance traversing the touch screen per unit time; 
adding the determined values to a setting information table to be saved for future use;
adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted setting information defines a new shape for displaying the data structure, wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143 Reply to Office Action of May 29, 2020 
a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and 
a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information”.
Fram teaches “receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’),
determining a value for the position portion, the motion portion, in response to parsing the received user input (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’), 
wherein the position portion is the position of a touch screen where a user contacts (see Fram: col. 8 lines 16-26, the user can control which axes are available for rotation of the 3D object based on a screen position from which rotation is initiated, and a screen might contain two or more display frames which display 3D images.  By touching within a display frame the user may both indicate the active display frame and select the axis of rotation),
the motion portion is a direction of rotational and translational movement of the user contacting the screen (see col. 9 lines 18-21, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis (for example, FIG. 5C), while a second gesture may be performed in order to select rotation around only the y axis); 
adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted setting information defines a new shape for displaying the data structure (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40). 
However, Barosi and Fram do not explicitly teach 
“determining the magnitude portion, and the magnitude portion is a distance traversing the touch screen per unit time; 
adding the determined values to a setting information table to be saved for future use;
wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: 
Page 2 of 16Appl. No. 15/654,143Reply to Office Action of May 29, 2020a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and 
a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information”.
Kawahara teaches “wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143Reply to Office Action of May 29, 2020a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes enlarging selected nodes while shrinking older, unselected nodes and moving things to a center and some element of things being in front of and behind corresponding to changing sizes of the multiple set of nodes shape of the data structure on a side of the axis)); and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see Para [0055], in response to the selection command, changing the display so that the selected node becomes the focus node by, moving the selected node to the prominent position in the display; and rearranging the other nodes to appear in other positions in the display)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
However, Barosi, Fram and Kawahara do not explicitly teach 
determining the magnitude portion, and the magnitude portion is a distance traversing the touch screen per unit time; 
adding the determined values to a setting information table to be saved for future use.
Rosenberg discloses determining the magnitude portion, and the magnitude portion is a distance traversing the touch screen per unit time (Rosenberg: paragraph [0066], “…a single puck is used, but the interface 124 allows each individual to swipe at the puck, imparting intent through the magnitude (i.e. the speed) and the direction of the swipe. In this way, each user watches the puck move under the collective will of the group, while individually swiping at the puck, again and again, trying to influence its motion…”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Rosenberg’s system for “providing a real-time collaborative control system comprising: a real-time collaborative control system” (Rosenberg: paragraph [0007]).
However, Barosi, Fram, Kawahara and Rosenberg do not explicitly teach adding the determined values to a setting information table to be saved for future use.
Oku discloses adding the determined values to a setting information table to be saved for future use (Oku: paragraph [0051], “…The user setting data table of FIG. 3D represents a data table that is temporarily saved in the main storage unit…wherein the setting values to be set in the image forming apparatus 10 are saved…” paragraph [0067], “…If the same setting name as the setting name set in the administrator setting data shown in FIG. 3A exists in the setting names of the user setting data shown in FIG. 3C, saved by the corresponding user ("Yes" in Step S206), the setting data processing section 16 sets the setting name and the setting value of the user setting data shown in FIG. 3C as the setting name and the setting value corresponding to No. (I) within the user setting data table shown in FIG. 3D…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Oku’s system for “for saving administrator data and user data therein; and a user data setting unit for saving at least a portion of the user data that is different from the administrator data, as the user data in the storage unit” (Oku: paragraph [0007]), in order to “provided a setting data table creation unit capable of referencing both the administrator setting data and the user setting data to set a setting name and a setting value in a setting data table included in the image forming apparatus” (Oku: paragraph [0087]).
Regarding claim 16, it is a computer product claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
Regarding claim 10, Barosi teaches wherein both the first set of nodes and the second set of nodes remain displayed in the GUI (see Para [0006], data structure representing nodes and relational links between nodes (reporting lines), and Para [0111], the user manipulates a user interface to select from among a group of different parameters to explore and the tool generates the radial organizer chart, using coloring to enhance the user selected parameter).
Regarding claim 11, Barosi and Fram combined teach the received user input is to tilt the data structure about an axis of the data structure (see Fram: (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
wherein dynamically displaying the data structure according to the new shape includes: 
displaying the first set of nodes in a foreground of the GUI (see Kawahara: Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, for example, ‘book node 226 (i.e. first set of nodes)’ hides page node 227, which does not become visible until book node 226 is the focus node (i.e. foreground of the GUI)); and 
displaying the second set of nodes in a background of the GUI (see (see Kawahara: Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, for example, Page node 227 (i.e. second set of nodes’) itself hides (i.e. background of the GUI).) a subsequent page node 228, and so on, for the rest of the pages of the book.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it simplifies the representation of the graph in the display as taught by Kawahara (see Para [0046]).
Regarding claim 12, Barosi teaches wherein each of the at two levels include at least one node that link to one or more other nodes of a different level (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)).
Regarding claim 14, the claim is rejected by the same rationale as stated in claim 13 rejection. Fram further teaches the setting information includes text color options and data structure shape options (see col. 6 lines 42-43 the guide line may have different display characteristics, such as different length, color, position, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
Regarding claim 21, the claim is rejected by the same rationale as stated in claim 8 rejection. Kawahara further teaches adjusting the setting information includes changing a size of a first level of the at least two levels relative to a size of a second level of the at least two levels (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
 Regarding claim 22, the claim is rejected by the same rationale as stated in claim 8 rejection. Kawahara further teaches adjusting the setting information includes changing a space between a first level of the at least two levels and a second level of the at least two levels (see Para [0047], the process of changing the focus node causes motion of the nodes, for example, the nodes may tilt and shift as they are rearranged. In addition, when the user selects a node, the system can indicate the selection visually, for example by causing the selected node to vibrate three-dimensional space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
Regarding claim 23, the claim is rejected by the same rationale as stated in claim 8 rejection. Fram further teaches all of the nodes of the at least two levels are displayed in the GUI in both the initial shape and the new shape (see fig. 8a and 8b ref. 820 as  ‘initial shape’ and 820a as ‘new shape’ and  col. 9 lines 34-40, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size, and as a user moves the fingers together, the 3D object appears to decrease in size).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Rosenberg (U.S. Pub No.: US 20150277730), and further in view of Oku (U.S. Pub. No.: US 20090237711), and further in view of Kim et al. (U.S. Pub No.: US 20110037712, hereinafter Kim)
Regarding claim 13, Barosi and Fram combined teach dynamically displaying node information for a node that is included within a level of the radial map in response to the user the node (see Barosi: Para [0078], the user can select a node (e.g., by mouse click or finger touch upon a display screen and the graphing server automatically generates a new radial organizer chart using the selected node as the new root node);
receiving a second user input to adjust a shape of the container that the node information is displayed within (see Fram: col. 2 lines 30-32, receiving a second input from the user in order to initiate rotation of the 3D medical object about one or more of the horizontal and vertical axes); and
adjusting the shape of the container based on the received second user input, wherein adjusting the shape of the container includes expanding or contracting the shape of the container (see Fram:col. 8 lines 43-45, the available axes of rotation may vary based on the type of 3D volume containing the object or objects, and see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach user hovering over; 
Kim discloses hovering over (Kim: paragraph [0146], “…FIG. 3 illustrates proximity sensors capable of sensing three proximity depths. Alternatively, proximity sensors capable of sensing less than three or more than three proximity depths may be arranged in the touch screen…” paragraph [0145], “…The distance in which the proximity signal is output when the pointer approaches the touch screen is referred to as a "detection distance." The proximity depth may be determined via a plurality of proximity sensors having different detection distances and comparing proximity signals respectively output from the proximity sensors…” paragraph [0242], “…the control signal may be generated via a non-contact type proximity touch based on a proximity sensor mounted on the mobile terminal 100. Additionally, the control signal may be generated via a touch gesture of a pre-set pattern on the touch screen, such as a touch in the shape of an alphabetical letter "D."…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Kim’s system for “control signal may be generated via a non-contact type proximity touch based on a proximity sensor mounted on the mobile terminal 100” (Kim: paragraph [0242])

Claims 15 , 17, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Rosenberg (U.S. Pub No.: US 20150277730)
Regarding claim 15, Barosi teaches a computer program product for dynamically displaying a data structure within a graphical user interface (GUI), the computer program product comprising: one or more computer-readable storage medium and program instructions stored on at least one of the one or more computer-readable storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising (see Para [0187], the data structures and code described in this detailed description are typically stored on a computer-readable storage medium): 
displaying at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes, wherein the initial setting information includes display characteristics defining an initial shape for displaying the data structure, the initial shape displayed as a radial map defining a plane (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia (i.e. initial setting information includes display characteristics), so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)).
Page 4 of 13Appl. No. 15/654,143 However, Barosi does not explicitly teach 
“Reply to Office Action of October 22, 2021receiving user input to adjust the setting information, wherein the received user input is to tilt the data structure about an axis of the hierarchical data structure, wherein the axis of the hierarchical data structure lies on the plane; 
parsing the received user input to identify a requested change in the display characteristics, wherein parsing the user input includes determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture and determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture; 
adjusting the setting information based on the identified change in the display characteristics; and 
dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information, including: 
displaying a first set of nodes of the hierarchical data structure on a first side of the axis, wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and 
displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape”.
Fram teaches “Reply to Office Action of October 22, 2021receiving user input to adjust the setting information, wherein the received user input is to tilt the data structure about an axis of the hierarchical data structure, wherein the axis of the hierarchical data structure lies on the plane (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
parsing the received user input to identify a requested change in the display characteristics, wherein parsing the user input includes determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’, column 7, lines 43-62, “FIGS. 5A-5E illustrate example user interfaces that are displayed on a mobile or other computing device…the computing device has an input device that is touch sensitive, such that commands may be provided to rotate the displayed image via the user touching the display or other touch sensitive input device with one or more fingers…FIG. 5A, a 3D medical image is illustrated on a mobile device, such as a mobile phone or tablet that is touch sensitive and able to detect multiple fingers touching the display. In the examples of FIGS. 5B-5E, a 3D object 510, a rectangular prism, is illustrated for ease of illustration and discussion in this disclosure. However, any other image or object, such as medical images, schematic images, or any other image, may be used in place of the object 510” where “a number of contact points made by the user” is broadly interpreted as “user touching the display or other touch sensitive input device with one or more fingers” also see Figs. 5A-5E);
adjusting the setting information based on the identified change in the display characteristics (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach 
“determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture; 
dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information, including: 
displaying a first set of nodes of the hierarchical data structure on a first side of the axis, wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and 
displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape”.
Kawahara teaches “dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information (see Para [0055], in response to the selection command, changing the display so that the selected node becomes the focus node by, moving the selected node to the prominent position in the display; and rearranging the other nodes to appear in other positions in the display) including: displaying a first set of nodes of the hierarchical data structure on a first side of the axis (see Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, which can simplify the representation of the graph in the display), wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes enlarging selected nodes while shrinking older, unselected nodes and moving things to a center and some element of things being in front of and behind corresponding to changing sizes of the multiple set of nodes shape of the hierarchical data structure on a side of the axis))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
However, Barosi, Fram and Kawahara do not explicitly teach 
determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture.
Rosenberg discloses determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture (Rosenberg: paragraph [0066], “…a single puck is used, but the interface 124 allows each individual to swipe at the puck, imparting intent through the magnitude (i.e. the speed) and the direction of the swipe. In this way, each user watches the puck move under the collective will of the group, while individually swiping at the puck, again and again, trying to influence its motion…”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Rosenberg’s system for “providing a real-time collaborative control system comprising: a real-time collaborative control system” (Rosenberg: paragraph [0007]).
Regarding claim 17, it is a computer product claim having similar limitations as cited in claim 10. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 10.
Regarding claim 18, it is a computer product claim having similar limitations as cited in claim 11. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 11.
Regarding claim 19, Barosi and Fram combined teach wherein each of the at least two levels includes at least one node that links to one or more other nodes of a different level (see Barosi: Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)); wherein the setting information includes text color options and data structure shape options (see Fram: col. 6 lines 42-43 the guide line may have different display characteristics, such as different length, color, position, etc.).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Rosenberg (U.S. Pub No.: US 20150277730), and further in view of Kim et al. (U.S. Pub No.: US 20110037712, hereinafter Kim)
Regarding claim 20, it is a computer product claim having similar limitations as cited in claim 13. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 13.

Claims 24, 25 and 27 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Kim et al. (U.S. Pub No.: US 20110037712, hereinafter Kim)
Regarding claim 24, Barosi teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising (see Para [0012], a tree structure maintained in memory of a computer, Para [0187], the data structures and code described in this detailed description are typically stored on a computer-readable storage medium): 
displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure as a radial map having a plurality of display features, wherein each of the two or more levels has a plurality of nodes (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14, and Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure wherein each of the two or more levels has a plurality of nodes)).
 However, Barosi does not explicitly teach 
“receiving user input to change one or more display features of the radial map; 
modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features, wherein all of the plurality of nodes of the two or more levels are displayed on the modified radial map, and 
dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box; 
receiving a second user input to change a shape of the box; and 
changing the shape of the box based on the received second user input, wherein changing the shape of the box includes unequally changing different dimensions of the box”.
Fram teaches “receiving user input to change one or more display features of the radial map (see col. 6 lines 9-14, ‘a user may select a particular rotation plane by placement of a cursor (i.e. receive user input) over a certain portion of the image); 
modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features, wherein all of the plurality of nodes of the two or more levels are displayed on the modified radial map (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (i.e. a user hovering over a node) over a certain portion of ‘the image (i.e. node information for the node within a box)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach 
“user hovering over; 
receiving a second user input to change a shape of the box; and 
changing the shape of the box based on the received second user input, wherein changing the shape of the box includes unequally changing different dimensions of the box”.
Kawahara teaches “receiving a second user input to change a shape of the box (see Para [0052], the system receives a key stroke and determines a direction associated with the key stroke which can be received from a "right arrow" key); and changing the shape of the box based on the received second user input (see Fig. 3A, 3B, 3C and 4 shows the process of changing the focus ‘node (i.e. shape of the box)’, wherein changing the shape of the box includes unequally changing different dimensions of the box (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The entire graph is tilted a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. box including node information) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The system also starts shrinking the focus node and moving it out of the center of the display. (4) At the same time, the system starts enlarging the selected node (i.e. changing the shape of the box based on the received second user input) and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes node interpreted as ‘box’ and ‘shrinking the focus node or enlarging selected nodes’ corresponding to changing the shape of the box includes unequally changing different dimensions of the box))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
However, Barosi and Fram do not explicitly teach user hovering over; 
Kim discloses hovering over (Kim: paragraph [0146], “…FIG. 3 illustrates proximity sensors capable of sensing three proximity depths. Alternatively, proximity sensors capable of sensing less than three or more than three proximity depths may be arranged in the touch screen…” paragraph [0145], “…The distance in which the proximity signal is output when the pointer approaches the touch screen is referred to as a "detection distance." The proximity depth may be determined via a plurality of proximity sensors having different detection distances and comparing proximity signals respectively output from the proximity sensors…” paragraph [0242], “…the control signal may be generated via a non-contact type proximity touch based on a proximity sensor mounted on the mobile terminal 100. Additionally, the control signal may be generated via a touch gesture of a pre-set pattern on the touch screen, such as a touch in the shape of an alphabetical letter "D."…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Kim’s system for “control signal may be generated via a non-contact type proximity touch based on a proximity sensor mounted on the mobile terminal 100” (Kim: paragraph [0242])

Regarding claim 25, the claim is rejected by the same rationale as stated in claim 24 rejection. Fram further teaches the user input includes the user inputting a gesture by physically contacting a touch screen, wherein the method further comprises: parsing the user input to determine the changed display features (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. a direction of motion of the gesture)’).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
Regarding claim 27, Barosi teaches each respective node is connected to at least one other node on a different level of the multi-level data structure than the respective node (see Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)). 
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”), and further in view of Kim et al. (U.S. Pub No.: US 20110037712, hereinafter Kim), and further in view of Rosenberg (U.S. Pub No.: US 20150277730)
Regarding claim 26, it is a computer product claim having similar limitations as cited in claim 15. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of rejected claim 15.

                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169